 1
 2
                                                                JS-6
 3
 4
 5                                                                     March 9, 2020
 6
                                                                          VPC
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    MARY ELLEN SAMUELS,                  )         CASE NO. CV 10-3225 SJO
                                           )
12          Petitioner,                    )         DEATH PENALTY CASE
                                           )
13                     v.                  )         JUDGMENT
                                           )
14    JANEL ESPINOZA, Warden of            )
      Central California Women’s Facility, )
15                                         )
            Respondent.                    )
16                                         )
                                           )
17
18         IT IS HEREBY ORDERED that Petitioner Mary Ellen Samuels’ petition
19   for writ of habeas corpus be CONDITIONALLY GRANTED and that the
20   sentence of death in the matter of People v. Mary Ellen Samuels, Case No.
21   PA002269 of the California Superior Court of Los Angeles County Superior Court,
22   Van Nuys, shall be VACATED.
23         IT IS FURTHER ORDERED that the State of California shall, within 120
24   days from the entry of this Judgment, either grant Petitioner a new penalty trial or
25   vacate the death sentence and resentence Petitioner in accordance with California
26   law and the United States Constitution.
27   //
28   //
 1         IT IS FURTHER ORDERED that the Clerk of this Court shall
 2   immediately notify the Warden of San Quentin Prison of this Court’s judgment.
 3   IT IS SO ORDERED.
 4   Dated: March 9, 2020.
 5
 6                                                      S. JAMES OTERO
                                                    United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
